Citation Nr: 0433247	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture, lumbar vertebrae 4, right transverse process.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.A.W.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to June 
1992 and from February 1995 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2004, the veteran testified at a hearing at the VA 
Central Office in Washington, DC. before the undersigned.  A 
transcript of the hearing is associated with the claims file.

During his August 2004 hearing, the veteran said he was 
unable to work because of his back pain and the prescribed 
pain medications he took for it.  While it is not entirely 
clear, it may be that, by his statement, the veteran seeks to 
raise a claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
and the matter is referred to the RO for further 
consideration.

In December 2004, the Board granted the veteran's motion to 
advance his case on the docket, pursuant to 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.099(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, 18 Vet. App. 112, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claim.

The veteran seeks an increased rating for his service-
connected residuals of a fracture, lumbar vertebrae 4, right 
transverse process.  While the veteran underwent VA 
examinations in August and October 2002 and November 2003, at 
his August 2004 hearing, he indicated that his disability had 
worsened since his last examination.  He testified to 
experiencing radiating left leg pain and numbness, with 
muscle spasm in his back.  The veteran also described having 
bladder difficulties and impotence that he associated with 
his service-connected back disability.  He took prescribed 
medication for back pain and was unable to continue working 
as a truck driver.  Therefore, in the interest of due 
process, the veteran must be provided with an additional 
examination to determine the current level of severity of his 
service-connected disability.

Secondly, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
(2004) and DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
VA to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  A review of the veteran's VA 
examinations reveals that none include observations or 
opinions consistent with the requirements of DeLuca.  
Therefore, the Board finds that since the veteran will 
undergo an additional VA examination, consideration should be 
given to findings and opinions regarding his pain, swelling, 
weakness, and excess fatigability.  38 C.F.R. §§ 4.40, 4.45, 
DeLuca, supra.

Finally, the Board notes that the veteran is currently rated 
10 percent disabled under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 that evaluates limitation of motion of 
the spine.  However, effective September 26, 2003, the rating 
schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5245 (2004).  Moreover, during the veteran's 2004 hearing, 
his accredited service representative suggested that the 
veteran could be more accurately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004), formerly Diagnostic 
Code 5293, that evaluates intervertebral disc syndrome.  The 
rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) and, again, effective September 
26, 2003.

The RO has not yet considered the veteran's claim in the 
context of the new regulations.  However, the Board must 
apply the old law prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
38 U.S.C.A. § 5110(g) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Nevertheless, prior to 
consideration of the veteran's claim regarding his service-
connected disability and, in the interest of due process, the 
veteran must be provided with a supplemental statement of the 
case (SSOC) that advises him of the new regulations.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.  The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable 
legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since August 2003.  The RO 
should then request all additional pertinent 
medical records from these medical providers.

3.  The veteran should be scheduled for VA 
examinations (e.g., orthopedic, neurologic) to 
determine the current severity of his service-
connected residuals of a fracture, lumbar 
vertebrae 4, right transverse process.  All 
indicated tests and studies should be 
performed, and all manifestations of current 
disability should be described in detail, 
including any orthopedic and neurologic 
residuals found to result from the service-
connected disability.  (1) In particular, the 
examination should indicate if the veteran has 
intervertebral disc syndrome (IVDS) and, if 
so, whether IVSD is associated with the 
service-connected residuals of a fracture of 
the lumbar vertebrae.  If IVDS is diagnosed, 
the examiner is requested to indicate the 
nature and duration of any incapacitating low 
back episodes, over the past 12 months (an 
"incapacitating episode" being a period of 
acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by and treatment by a physician). 
(2) The examiner should render an opinion as 
to a) whether, during examination, there is 
mild, moderate, severe, or pronounced 
intervertebral disc syndrome; b) whether the 
veteran experiences recurring attacks, and 
whether he experiences intermittent relief 
between those attacks; and c) whether there is 
evidence that the veteran has sciatic 
neuropathy with characteristic pain 
attributable to the service-connected back 
disability, and, if so, whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
positive neurological finding. (3) The 
examiner is requested to indicate if the 
veteran has a bladder or other urologic 
disorder and, if so, whether it is at least as 
likely as not that any bladder disorder or 
impotence found to be present is due to the 
veteran's service- connected back disability. 
(4) The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to the 
medical history, considered from the point of 
view of the veteran working or seeking work, 
with a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain due to the service-connected back 
disability could significantly limit 
functional ability during flare-ups or with 
extended use.  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. (5) The examiner is 
requested to a) describe any objective 
evidence of pain or functional loss due to 
pain; and b) indicate whether there is any 
weakened movement, excess fatigability or 
incoordination that could be attributed to the 
service-connected back disability.  A complete 
rationale should be provided for all opinions 
proffered.  The claims folder should be made 
available to the examiner for review prior to 
the examination, and the examiner is requested 
to indicate if the veteran's medical records 
were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for 
residuals of a fracture, lumbar vertebrae 4, 
right transverse process.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
an SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
(including the new regulations for evaluating 
spine disabilities, effective prior to and 
after September 26, 2003), since the November 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


